Citation Nr: 0839304	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-40 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss from June 23, 2003 to 
April 24, 2008.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for bilateral hearing loss from April 25, 2008 to the 
present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to a rating in 
excess of 10 percent for bilateral hearing loss. A subsequent 
decision of a Decision Review Officer in September 2004 
increased the rating for the veteran's hearing loss to 30 
percent, effective from the date of receipt of the current 
reopened claim (June 23, 2003).  The Board remanded the claim 
in May 2007, and upon the receipt of new evidence, the RO 
granted an increase in rating to 50 percent; however, the 
assigned dated of this rating was April 25, 2008.  Since the 
30 and 50 percent ratings are less than the maximum available 
benefit and the claim for a higher rating has not been 
withdrawn, it remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  Furthermore, as the claim now 
contains two separate rating periods, the Board must address 
the claim as a "staged rating."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Objective audiological findings confirm that the veteran 
has level III hearing in his left ear and level III hearing 
in his right ear for the period of June 23, 2003 to April 24, 
2008.  There is audiological evidence of an exceptional 
pattern of hearing loss in both ears and application of such 
findings to the rating criteria results in level VII for the 
veteran's right ear and level VI in his right ear under 
guidelines applicable to such exceptional hearing loss 
between June 23, 3003 and April 24, 2008.  

2.  Objective audiological findings confirm that the veteran 
has level III hearing in his left ear and level V hearing in 
his right ear for the period of April 25, 2008 to the 
present.  There is audiological evidence of an exceptional 
pattern of hearing loss in both ears and application of such 
findings to the rating criteria results in level IX hearing 
in the veteran's right ear and level VIII hearing in his 
right ear under guidelines applicable to such exceptional 
hearing loss from April 25, 2008 to the present.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss, from June 23, 2003 to April 24, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.10, 4.85, 4.87a, Diagnostic Code 6100 (2008).  

2.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss, from April 25, 2008 to the present, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.10, 4.85, 4.87a, Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case the claimant was asked to provide any 
evidence in his possession that pertains to the claim.  
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The VCAA letters satisfy most of these mandates.  The notice 
letter informed the claimant about the information and 
evidence necessary to substantiate his claim, the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The notice letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  The veteran was 
subsequently presented this information in an SOC, which re-
adjudicated the contested claim.   Moreover, the presumed 
error raised by such defect is rebutted because of evidence 
of actual knowledge on the part of the veteran and his 
representative.   See Sanders, supra.  That is, the veteran 
and his representative have shown by the nature of the 
argument presented that they are aware of what information 
and evidence is needed to support the claim, and it has not 
been contended otherwise.  

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claims prior to the initial adjudication of 
his claim, however, the veteran did receive information as to 
what was required in order to receive a higher evaluation for 
his bilateral hearing loss in post-decisional documents and 
subsequently issued statements of the case re-adjudicated the 
claim, curing any defect as to information which was not 
provided prior to initial unfavorable actions.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, 
post-decisional documents set forth the criteria used in 
establishing a higher disability evaluation for bilateral 
hearing loss. Id.  

Information was provided as to how a disability rating or 
effective date is established; however, the notice was after 
the initial adjudication by the RO (Dingess requirements).  
However, the prejudice raised by the fact that this letter 
was not associated with the current claim is rebutted 
because, since the preponderance of the evidence is against 
the claim, the question of a higher rating or different 
effective date is moot.  There is nothing alleged or present 
in the record which would affect the essential fairness of 
the adjudication.  See Sanders, supra (the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including two VA examination reports, which revealed findings 
that are adequate for rating purposes.  Thus, there is no 
duty to provide another examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2008).  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board notes that the evidence currently of record is 
sufficient to resolve this appeal.   

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service connection was granted for the veteran's bilateral 
hearing loss in an October 1983 rating decision, which 
established a noncompensable evaluation. The veteran appealed 
for a higher rating and he was subsequently awarded a 10 
percent evaluation by the Board in a June 1987 decision. In 
June 2003, the veteran put forth his current claim 
contending, in essence, that his hearing loss was more 
disabling than currently evaluated.  While initially denied 
an increase over 10 percent in September 2003, the rating for 
the veteran's hearing loss was increased to 30 percent by a 
September 2004 decision of a Decision Review Officer, 
effective from the date of receipt of the current claim.  The 
Board remanded the claim in 2007 so that a new, comprehensive 
audiological examination could be afforded.  This examination 
occurred in April 2008, and based on the results, the rating 
was increased to 50 percent.  The RO did not assign the 
effective date at the date of claim; therefore, there are two 
periods of time at issue.  The veteran maintains that his 
hearing acuity has continued to deteriorate, and that his 
disability was more disabling than the 30 percent rating 
assigned between June 23, 2003 to April 24, 2008, and greater 
than currently evaluated (50 percent since April 25, 2008).

June 23, 3003 to April 24, 2008

For the first period under review, there is one VA 
examination record dated in September 2003 and there are 
private audiology examinations dated in May 2003 and October 
2007.  While all examinations indicate a level of hearing 
loss, only the September 2003 VA examination utilized the 
approved method (Maryland CNC) for obtaining its results.  
See 38 C.F.R. § 4.85.  That is, while the private reports are 
helpful in establishing a continuity of treatment, they are 
not helpful when assigning a rating, as the lack of VA-
approved methodology limits their probative value. Thus, only 
the September 2003 examination is relevant for rating 
purposes for this period, and the results are as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
85
95
 79
LEFT
60
75
75
70
        
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.

April 25, 2008 to the Present

On April 25, 2008, the veteran was afforded a new, 
comprehensive VA audiology examination which adhered to VA's 
regulatorily-mandated requirements for evaluating the 
severity of hearing loss disability.  See 38 C.F.R. § 4.85.   
The results of the examination are as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
90
90
105
 94
LEFT
70
85
85
85
        
81

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 88 percent in the left ear.

Discussion

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss, and, 
the evidence of record does support a finding of 
"exceptional" hearing loss in the current case.  
Specifically, the regulatorily defined "exceptional" 
patterns (puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz) are found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss exists in this case for both 
periods under review, it is necessary to apply the criteria 
found either in 38 C.F.R. 4.85 at Table VI or in 38 C.F.R. 
§ 4.86 at Table VIa, utilizing whichever rating is highest.  
In utilizing Table VI, the Board notes that the September 
2003 hearing examination yields a numerical designation of 
III for the right ear (between 74 and 81 average puretone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination), and a numerical designation of III for the 
left ear (between 66 and 73 average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  
Utilizing Table VIa (puretone threshold loss only), the Board 
notes that there is a numerical designation of VII for the 
right ear (puretone loss between 77 and 83) and a designation 
of VI for the left ear (puretone loss between 70 and 76).  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation 
utilizing the results from Table VI, and a 30 percent 
evaluation using the results from Table VIa.  Based on this, 
the Board finds that the veteran's current 30 percent rating 
is correct for the period of June 23, 2003 to April 24, 2008, 
and an increase in evaluation is not warranted for this 
period. 

For the second period under review, April 25, 2008 to the 
present, the Board notes that the April 2008 hearing 
examination yields a numerical designation of V for the right 
ear (between 90 and 97 average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination), and a 
numerical designation of III for the left ear (between 74 and 
81 average puretone decibel hearing loss, with between 84 and 
90 percent speech discrimination).  Utilizing Table VIa 
(puretone threshold loss only), the Board notes that there is 
a numerical designation of IX for the right ear (puretone 
loss between 91 and 97) and a designation of VIII for the 
left ear (puretone loss between 84 and 90).  Entering the 
category designations for each ear into Table VII results in 
a 10 percent disability evaluation utilizing the results from 
Table VI, and a 50 percent evaluation using the results from 
Table VIa.  As the 50 percent evaluation is the higher of the 
two options, it was correctly assigned by the RO for this 
period.   

The Board has considered the veteran's statements regarding 
the difficulties he has because of his hearing loss.  
However, the current 30 and 50 percent ratings contemplate 
significant social and industrial impairment.  The question 
of higher ratings is governed by the rating schedule.  That 
is, as noted above, disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a higher rating for 
the veteran's hearing loss during either period of time at 
issue.  There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
hearing loss, which would take the veteran's case outside the 
norm.  Thus, a referral to the Chief Benefits Director of 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating, under the provisions of 38 C.F.R. § 
3.321(b)(1), is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for his hearing loss before (30 percent) and since (50 
percent) April 25, 2008.  38 U.S.C.A. § 5107(b); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss from June 23, 2003 to 
April 24, 2008 is denied.  

Entitlement to a disability evaluation in excess of 50 
percent for bilateral hearing loss from April 25, 2008 to the 
present is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


